DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-11 and 13, none of the prior art teaches or suggests, alone or in combination, an apparatus, comprising: a mesa region disposed between the first trench and the second trench, the mesa region having a length aligned along a longitudinal axis orthogonal to a vertical axis aligned along a height of the mesa region; and a plurality of body region segments of a second conductivity type disposed in the side of the mesa region, the plurality of body region segments defining an alternating pattern with the plurality of source region segments along the side of the mesa region, the alternating pattern being aligned along the longitudinal axis
With respect to claims 14-19, none of the prior art teaches or suggests, alone or in combination, an apparatus, comprising: a mesa region disposed between the first trench and the second trench; a plurality of source region segments of a first conductivity type on a first side of the mesa region; a plurality of body region segments of a second conductivity type alternating with the plurality of source region segments on the first side of the mesa region; and a continuous source region disposed on a second side of the mesa region, the continuous source region being disposed above the channel region and having a length greater than a length of a source region segment of the plurality of source region segments each of the plurality of body region segment being connected to the channel region, the channel region being a continuous region disposed below each of the plurality of source region segments.
With respect to claims 20-23, none of the prior art teaches or suggests, alone or in combination, an apparatus, comprising: an electrode disposed in each of the first trench and the second trench; a plurality of source region segments of a first conductivity type disposed in at least a portion of a side of the continuous mesa region; and a plurality of body region segments of a second conductivity type disposed in the at least the side of the continuous mesa region, the plurality of body region segments defining an alternating pattern with the plurality of source region segments along the side of the continuous mesa region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818